


110 HR 5037 IH: Legislative Branch Recognizes the

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5037
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Boozman (for
			 himself and Mr. Hayes) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To require offices of the legislative branch to meet a
		  threshold for participation by small business concerns owned and controlled by
		  veterans with service-connected disabilities in procurement contracts entered
		  into by such offices, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Legislative Branch Recognizes the
			 Value of Service Disabled Veteran-Owned Small Business Act of
			 2008.
		2.Threshold for
			 Participation by Disabled Veterans Small Businesses in Procurement by
			 Legislative Branch Offices
			(a)Participation by
			 Small Business Concerns Owned by Veterans With Service-Connected
			 DisabilitiesEach official
			 responsible for entering into procurement contracts for goods and services for
			 a legislative branch office shall ensure that not less than 3 percent of the
			 aggregate value of all contracts entered into during a fiscal year is
			 attributable to contracts awarded to eligible disabled veterans small
			 businesses.
			(b)Legislative
			 Branch Office DefinedIn this Act, a legislative branch
			 office means any of the following:
				(1)The Office of the
			 Architect of the Capitol.
				(2)The Congressional
			 Budget Office.
				(3)The Government
			 Accountability Office.
				(4)The Government
			 Printing Office.
				(5)The House of
			 Representatives.
				(6)The Library of
			 Congress.
				(7)The Office of
			 Compliance.
				(8)The United States
			 Capitol Police.
				3.Eligible Disabled
			 Veterans Small Business Defined
			(a)In
			 GeneralIn this Act, an
			 eligible disabled veterans small business is a small business
			 concern listed on the database maintained by the Secretary of Veterans Affairs
			 under section 8127(f) of title 38, United States Code, as a small business
			 concern owned and controlled by a veteran with a service-connected
			 disability.
			(b)Small Business
			 Concern DefinedIn this Act, the term small business
			 concern has the meaning given that term under section 3 of the Small
			 Business Act (15 U.S.C. 632).
			4.Effective
			 DateThis Act shall apply with
			 respect to fiscal year 2009 and each succeeding fiscal year.
		
